Case 6:18-cv-00402-TH-JDL Document 96 Filed 03/17/21 Page 1 of 2 PageID #: 423




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


 CHARLES DAVID BROOKS, #1043239                       §
                                                      §
                                                      §
                Plaintiff,                            §
                                                      §             CIVIL ACTION NO. 6:18-CV-402
 v.                                                   §
                                                      §
 BRANDON P. SHINAULT, ET AL.,                         §
                                                      §
                                                      §
                Defendants.


                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On February 23, 2021, Judge Love issued a

Report and Recommendation (Dkt. #93) recommending that Plaintiff’s suit be dismissed with

prejudice. Specifically, Judge Love recommended that Defendants’ motion for summary judgment

(Dkt. #60) should be granted and Plaintiff’s claims against Ellis, High, and Shinault be dismissed

with prejudice. On March 11, 2011, Plaintiff filed objections to the Report and Recommendation.

(Dkt. #95). The court reviews de novo the portions of the Magistrate Judge’s findings to which

objections have been raised. 28 U.S.C. § 636 (b)(1).

       As an initial matter, Plaintiff does not object to any specific finding of the Magistrate Judge.

(Dkt. ##93, 95). Plaintiff does not identify any portion of Judge Love’s Report to which he

specifically objects. Plaintiff merely provides a factual recitation of his allegations and a general

argument that his claims should not be dismissed. Frivolous, conclusory, or general objections

need not be considered by the district court. See Nettles v. Wainwright, 677 F.2d 404, 410 n.8 (5th



                                                  1
Case 6:18-cv-00402-TH-JDL Document 96 Filed 03/17/21 Page 2 of 2 PageID #: 424




Cir. 1982) (en banc), overruled on other grounds by Douglass v. United Servs. Auto. Ass’n, 79

F.3d 1415 (5th Cir. 1996) (en banc); see also Valez-Pedro v. Thermo King De Puerto Rico, Inc.,

465 F.3d 31, 32 (1st Cir. 2006) (explaining that an objecting party must put forth more than

“[c]onclusory allegations that do not direct the reviewing court to the issues in controversy.”).

        The court has conducted a careful de novo review of the record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. § 636(b)(1) (District Judge shall “make

a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the court has

determined that Report of the United States Magistrate Judge is correct, and Plaintiff’s objections

are without merit. Therefore, the court hereby adopts the findings and conclusions of the

Magistrate Judge as the findings and conclusions of the court. It is accordingly

        ORDERED that Defendants’ Motion for Summary Judgment (Dkt. #60) is GRANTED.

It is further

        ORDERED that Plaintiff’s complaint is hereby DISMISSED WITH PREJUDICE. All

motions not previously ruled on are DENIED.

        SIGNED this the 17 day of March, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                 2
